Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 08/18/2022 has been entered and carefully considered.
Claims 11 and 20 have been amended.
Response to Amendment
This office action is in response to applicant’s amendment received on 08/18/2022. 
Claim 20 has been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malsam et al. (US 2013/0041537 A1).
Regarding claims 1, 11, Malsam et al. disclose a predictive maintenance system for an irrigation system (100) (Fig.1A), the irrigation system (100)(Fig.1A) including a portion (104) of the irrigation system (100) and a movable end gun (129) operably associated with the portion (104) of the irrigation system (100), the predictive maintenance system comprising: at least one sensor (position sensor 132) configured to couple to the movable end gun (129), the at least one sensor (position sensor 132) configured to generate a signal indicative of abnormal operation of the movable end gun (see Fig.1A, [0020]), wherein the signal indicative of abnormal operation includes an indication of movement and/or positioning relative to the portion of the irrigation system (see [0020]) over a period of time (see [0022]: the control device 130 actively monitors the irrigation system's 100 function and performance including: a time parameter, a date parameter, a field position parameter of the irrigation system components, end-gun status); a processor; and a memory, including instructions stored thereon (controller device 130), which when executed by the processor cause the predictive maintenance system to: receive the generated signal; determine abnormal operation of the movable end gun (see [0020]: the control device 130 may be in electronic communication with position sensor 132 utilized to determine an approximate position of the irrigation system 100, see [0022]: “ the control device 130 actively monitors the irrigation system's 100 function and performance including: end- gun status); and predict a maintenance requirement of the movable end gun based on the determined abnormal operation (see [0022]: " the control device 130 may cause an alert to be issued to the operator if there are any errors in the operation of the irrigation system 100 or if any of the functions or conditions monitored by the control device 130 have been compromised (e.g., ceased operation or are outside an acceptable range).
Regarding claims 4 and 14, Malsam et al. disclose the portion (104) of the irrigation system (100) includes a pivot (102), and wherein the moveable end gun is mounted on the pivot (see Fig.1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Malsam et al. (US 2013/0041537 A1) in view of Stouffer et al. (US 2020/0396911 A1).
Regarding claim 20, Malsam et al. disclose a predictive maintenance system for an irrigation system (100) (Fig.1A), the irrigation system (100)(Fig.1A) including a portion (104) of the irrigation system (100) and a movable end gun (129) operably associated with the portion (104) of the irrigation system (100), the predictive maintenance system comprising: at least one sensor (position sensor 132) configured to couple to the movable end gun (129), the at least one sensor (position sensor 132) configured to generate a signal indicative of abnormal operation of the movable end gun (see Fig.1A, [0020]), wherein the signal indicative of abnormal operation includes an indication of movement and/or positioning relative to the portion of the irrigation system (see [0020]) over a period of time (see [0022]: the control device 130 actively monitors the irrigation system's 100 function and performance including: a time parameter, a date parameter, a field position parameter of the irrigation system components, end-gun status); a processor; and a memory, including instructions stored thereon (controller device 130), which when executed by the processor cause the predictive maintenance system to: receive the generated signal; determine abnormal operation of the movable end gun (see [0020]: the control device 130 may be in electronic communication with position sensor 132 utilized to determine an approximate position of the irrigation system 100, see [0022]: “ the control device 130 actively monitors the irrigation system's 100 function and performance including: end- gun status); and predict a maintenance requirement of the movable end gun based on the determined abnormal operation (see [0022]: " the control device 130 may cause an alert to be issued to the operator if there are any errors in the operation of the irrigation system 100 or if any of the functions or conditions monitored by the control device 130 have been compromised (e.g., ceased operation or are outside an acceptable range).
Malsam et al. fails disclose display on a display the predicted maintenance requirement of the movable end gun.
Stouffer et al. teach display on a display the predicted maintenance requirement of the movable end gun (e.g. claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate display on a display the predicted maintenance requirement of Stouffer et al. with the system of Malsam et al.  for the purposes of providing a system for improved control and monitoring of a movable tower in an irrigation system (Stouffer et al., abstract).

Claim(s) 3, 8, 13, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Malsam et al. (US 2013/0041537 A1) in view of Tangen et al. (US 2020/0023395 A1).
Regarding claims 3 and 13, Malsam et al. fail to disclose the sensor includes at least one of, a gyroscope, an accelerometer.
Tangen et al. disclose the sensor includes at least one of, a gyroscope, an accelerometer (para. [0053]), a microphone (106) (para. [0053],[0058]: vibration sensor detects shock waves, other types of vibration sensors may also be used like accelerometers, gyroscopes, mems device).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate the sensor includes at least one of, a gyroscope, an accelerometer of  Tangen et al. with the system of Malsam et al. for the purposes of providing a system for determining the presence of fluid flow in a pipe (Tangen et al., abstract).
Regarding claims 8 and 18, Tangen et al. disclose the predicting is performed by a machine learning model, and wherein the machine learning model is based on a deep learning network, a classical machine learning model, or combinations thereof (para. [0059]: The server may use computer learning, data mining and data analysis to estimate need for irrigation, estimate maintenance needs).

Claim(s) 2, 6, 7, 9, 10, 12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malsam et al. (US 2013/0041537 A1) in view of Tangen et al. (US 2020/0023395 A1) as applied to claims 1 and 11 above, and further in view of Stouffer et al. (US 2020/0396911 A1).
Regarding claims 2 and 12, Malsam et al. and Tangen et al. fail to disclose display on a display the predicted maintenance requirement of the movable end gun.
Stouffer et al. teach display on a display the predicted maintenance requirement of the movable end gun (e.g. claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate display on a display the predicted maintenance requirement of Stouffer et al. with the system of Malsam et al. in view of  Tangen et al. for the purposes of providing a system for improved control and monitoring of a movable tower in an irrigation system (Stouffer et al., abstract).
Regarding claims 6 and 16, Stouffer et al. disclose the predictive maintenance system, wherein the sensor includes a current sensor, a power sensor, a voltage sensor, or combinations thereof (para. [0026]).
Regarding claims 7 and 17, Stouffer et al. disclose cause the predictive maintenance system to: transmit an indication of the predicted maintenance requirement to a user device for display; and display, on a display of the user device, the indication of the predicted maintenance requirement (e.g. claim 6).
Regarding claim 9, Stouffer et al. disclose cause the predictive maintenance system to receive data from at least one of a temperature sensor (para. [0026]).
Regarding claim 10, Stouffer et al. disclose the prediction is based on comparing a power and/or a duty cycle sensed by the sensor to an expected power and/or duty cycle (para. [0046]: a duty cycle that are used in a tower control system are received by configuration component 22 and applied to comparison component 70, e.g. when the tower run mode is off or when the machine state is not run mode, e.g. in a maintenance mode or in an align mode of the machine).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malsam et al. (US 2013/0041537 A1) in view of Patrick et al. (FR 2529808 A1).
Regarding claim 5, Malsam et al. fail to disclose the signal indicative of abnormal operation is based on an end gun turn frequency being above or below a predetermined threshold.
Patrick et al. teach the signal indicative of abnormal operation is based on an end gun turn frequency being above or below a predetermined threshold (Fig.2: Device for automatically detecting abnormal operation of a spray gun based on the spray gun frequency being above or below a predetermined threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate the signal indicative of abnormal operation is based on an end gun turn frequency being above or below a predetermined threshold of Patrick et al. with the system of Malsam et al. for the purposes of providing device for automatically detecting abnormal operation of a spray gun based on the spray gun frequency (Patrick et al. Fig.2).
Claim(s) 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Malsam et al. (US 2013/0041537 A1) in view of Malsam et al. (US 10,015,938).
Regarding claim 19, Malsam et al. fail to disclose the prediction is based on comparing a power sensed by the sensor to an expected power based on at least one of a soil moisture directly measured.
Malsam et al. teach he prediction is based on comparing a power sensed by the sensor to an expected power based on at least one of a soil moisture directly measured (Col.68, line 58-Col.7, line 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate a soil moisture directly measured of Malsam et al. ‘938 with the system of Malsam et al. ‘537 for the purposes of providing an irrigation system that includes a control system for determining whether to apply a soil conditioning agent to an agricultural field  (Malsam et al. ‘938, abstract).
Response to Arguments
Applicant’s arguments filed on 08/18/2022, with respect to claims 1, 11, and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Malsam et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862